Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-7) in the reply filed on June 7, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
NOTE: The Examiner has made every effort to identify all the issues regarding the inconsistencies in the claims (see below), but due to the number of rejections, the Examiner requests applicant’s cooperation in editing the claims to eliminate inconsistent use of terms in the claims. Further, due to the numerous issues, the claims have not been examined on the merits as the metes and bounds of the claims are unclear.  
Claim 1 recites “…structure on which…” in line 2 of the claim. It is unclear if this is making reference to the already defined “console-type mechanical structure,” or is making reference to a new element.
Claim 1 recites “the scanning frames” (lines 3 and line 32) however, the first and second scanning frames are defined later in the claim. It is unclear if this is making reference to the scanning frames recited in lines 5 and 16 or are making reference to a new element.
Claim 1 recites “the scanning dock,” however, it is unclear if it is making reference to the “dock” recited in line 2 or is reciting a different dock element.
Claim 1 recites “the inspected vessel” in lines 5, 15(twice), 22 and 28, and “the inspected vessels” in line 9, however, it is unclear if it is making reference to one of the vessels recited in line 1 or is reciting a different element.
Claim 1 recites “the area,” in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the beam of radiation,” in lines 9-10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the water,” in lines 10-11 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the water level,” in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the beam,” in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a penetrating radiation generator” in lines 13-14 of the claim, however, “a first penetrating radiation generator” has already been defined in line 8. It is unclear if this is defining a new element or referring to the element already disclosed in line 8.
Claim 1 recites “a radiographed image of the inspected vessel” in line 16, however, it is unclear if this is making reference to the radiographic image of the inspected vessel disclose in line 5.
Claim 1 recites “a multi articulated support arm” in line 5 but also recites “a multi-articulated arm” in line 14 of the claim. It is unclear of the arm of line 14 is defining a new element or is making reference to the arm recited in line 5.
Claim 1 recites “an arm” in line 18, however, “the arm” was used in line 8, presumably referring to the multi-articulated arm of line 7. Thus, it is unclear if the arm of line 18 is making reference to another arm, or is making reference to the multi-articulated arm of line 7. In either case, it causes confusion as “the arm” already references the multi-articulated arm of line 7.
Claim 1 recites “detection ensemble” in line 18, however, it is unclear if this is making reference to the “multi-articulated detection ensemble” in line 12 or is making reference to the “articulated detection ensemble” of line 18.
Claim 1 recites “the section” in line 19. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a detector matrix” in line 19, however, “a matrix of detectors” is already defined in line 13 of the claim. It is unclear if the detector matrix of line 19 is making reference to the element in line 13 or is making reference to another element.
Claim 1 recites “the scanning process” in lines 19-20 and 27. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the scanned vessel” in lines 20-21. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the opposite side” in line 23. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “an articulated detection ensemble” in line 24 but also defines “an articulated detection ensemble” in line 18. It is unclear if the element defined in line 24 is the same as the element defined in line 18.
Claim 1 recites “a detector matrix” in line 24, however “a matrix of detectors” is already defined in lines 13 and also “a detector matrix” is also defined in line 19. It is unclear if the “detector matrix” of line 24 is making reference to one of the detector matrices of lines 13 or 19.
Claim 1 recites “the acquisition, processing and displaying of data,” in line 26 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the radiation detectors,” in line 27 of the claim. There is insufficient antecedent basis for this limitation in the claim. Further, the claim recites “a matrix of detectors,” (line 13) or “a detector matrix,” line 19. It is unclear if this reference to radiation detectors (line 27) is directed to the matrix of detectors of line 13 or 19 or is defining a new element.
Claim 1 recites “the control” in line 27 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the vessel towing subsystem T” in lines 27-28 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the two scanning frames” in line 28 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the movement” in lines 28-29 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the triggering” in line 29 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the penetrating radiation generators” in line 29 of the claim. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is making reference to the first and second penetrating generators of lines 8 and 22 or is making reference to another set of radiation generators.
Claim 1 recites “the acquisition of data,” in line 30 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the detector matrix 24 and 25,” in line 30 of the claim. There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “a matrix of detectors” in line 13 as well as “a detector matrix 25,” in line 19 and “a detector matrix 25,” in line 25, but does not define a detector matrix 24. Further it is unclear if there are more than one detector matrices or if there is only a single detector matrix.
Claim 1 recites “the vessel” in lines 31, 32 and 32-33, however, the claim recites “the inspected vessel” or “inspected vessels.” There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear if “the vessel” of line 31/32/32-33 is making reference to “the inspected vessel” or is making a new reference to a different element.
Claim 1 recites “the pitching movements” in line 33 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the waves” in lines 33-34 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “the multi articulated support arm” in lines 2-3, however, claim 1 recites “a multi articulated support arm” in line 5 of claim 1 but also recites “a multi-articulated arm” in line 14 of claim 1. It is unclear if “the multi articulated support arm” of claim 2 is defining a new element or is making reference to the arm recited in line 5 or line 14 of claim 1.
Claim 2 recites “the modification” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “the position” in line 3 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “it forms” in line 3 of the claim.  It is unclear if “it” refers to the multi-articulated support arm or the penetrating radiation generator.
Claim 2 recites “the penetrating radiation generator” in lines 3-4 pf the claim.  It is unclear if this is making reference to the first penetrating radiation generator of claim 1 at line 8 or the second penetrating radiation generator of claim 1 at line 22.
Claim 2 recites “a first scanning frame” in line 4 of the claim. Claim 1 also recites “a  first scanning frame” see line 5 of claim 1, thus it is unclear if the element recited in claim 2 is making reference to the element of claim 1 or is making reference to a new element.
Claim 2 recites “a radiographic image” in line 4 of the claim. Claim 1 recites “a radiographic image” (see line 5) and “two radiographic images” (see line 31), thus, it is unclear if the element recited in claim 2 is making reference to one of the previously defined elements of claim 1 or is making a reference to a new radiographic image.
Claim 2 recites “the inspected vessel” in line 4, however, it is unclear if it is making reference to one of the vessels recited in line 1 of claim 1 or is reciting a different element.
Claim 3 recites “the multi articulated support arm” in lines 2-3, however, claim 1 recites “a multi articulated support arm” in line 5 of claim 1 but also recites “a multi-articulated arm” in line 14 of claim 1. It is unclear if “the multi articulated support arm” of claim 3 is defining a new element or is making reference to the arm recited in line 5 or line 14 of claim 1.
Claim 3 recites “the modification” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “the position” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “it forms” in line 3 of the claim.  It is unclear if “it” refers to the multi-articulated support arm or the multi articulated detection ensemble.
Claim 3 recites “the penetrating radiation generator” in lines 3-4 pf the claim.  It is unclear if this is making reference to the first penetrating radiation generator of claim 1 at line 8 or the second penetrating radiation generator of claim 1 at line 22.
Claim 3 recites “a first scanning frame” in line 4 of the claim. Claim 1 also recites “a  first scanning frame” see line 5 of claim 1, thus it is unclear if the element recited in claim 3 is making reference to the element of claim 1 or is making reference to a new element.
Claim 3 recites “a radiographic image” in line 4 of the claim. Claim 1 recites “a radiographic image” (see line 5) and “two radiographic images” (see line 31), thus, it is unclear if the element recited in claim 3 is making reference to one of the previously defined elements of claim 1 or is making a reference to a new radiographic image.
Claim 3 recites “the inspected vessels” in line 4, however, it is unclear if it is making reference to one of the vessels recited in line 1 of claim 1 or is reciting a different element.
Claim 4 recites “the shape” in line 4 of the claim. . There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “the longitudinal profile” in lines 4-5 of the claim. . There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “the sectional profile” in line 5 of the claim. . There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “the submerged body” in line 5 of the claim. . There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “the modification” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “the position” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “the penetrating radiation generator” in lines 3-4 pf the claim.  It is unclear if this is making reference to the first penetrating radiation generator of claim 1 at line 8 or the second penetrating radiation generator of claim 1 at line 22.
Claim 5 recites “it forms” in line 3 of the claim.  It is unclear if “it” refers to the support or the penetrating radiation generator.
Claim 5 recites “a second scanning frame” in lines 3-4 of the claim, however, claim 1 already defines “a second scanning frame” at line 16. It is unclear if this is making reference to a new second scanning frame or is making reference to the element already defined in claim 1.
Claim 5 recites “a radiographic image” in line 4 of the claim. Claim 1 recites “a radiographic image” (see line 5) and “two radiographic images” (see line 31), thus, it is unclear if the element recited in claim 5 is making reference to one of the previously defined elements of claim 1 or is making a reference to a new radiographic image.
Claim 5 recites “the inspected vessel” in line 4, however, it is unclear if it is making reference to one of the vessels recited in line 1 of claim 1 or is reciting a different element.
Claim 6 recites “the arm” in line 1, however, it is unclear if this is making reference to “a multi articulated support arm” (line 7 of claim 1), the mutli articulated arm (Line 14 of claim 1) or the “arm” (line 18 of claim 1). 
Claim 6 recites “the modification” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “the position” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “it forms” in line 3 of the claim.  It is unclear if “it” refers to the arm or the articulated detection ensemble.
Claim 6 recites “the penetrating radiation generator” in line 3 of the claim.  It is unclear if this is making reference to the first penetrating radiation generator of claim 1 at line 8 or the second penetrating radiation generator of claim 1 at line 22.
Claim 6 recites “a second scanning frame” in lines 3-4 of the claim, however, claim 1 already defines “a second scanning frame” at line 16. It is unclear if this is making reference to a new second scanning frame or is making reference to the element already defined in claim 1.
Claim 6 recites “a radiographic image” in line 4 of the claim. Claim 1 recites “a radiographic image” (see line 5) and “two radiographic images” (see line 31), thus, it is unclear if the element recited in claim 6 is making reference to one of the previously defined elements of claim 1 or is making a reference to a new radiographic image.
Claim 6 recites “the inspected vessel” in line 4, however, it is unclear if it is making reference to one of the vessels recited in line 1 of claim 1 or is reciting a different element.
Claim 7 recites “the inferior segment” in line 3 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “the distance” in lines 3-4 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “the detector matrix” in line 4 of the claim. Claim 1 recites “a detector matrix 25” (see line 19), “a detector matrix 25” in line 25 and “the detector matrix 24 and 25” in line 30. It is unclear which “detector matrix” of claim 1 is being referenced by the limitation recited in claim 7.
Claim 7 recites “the keel” in line 4 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “the vessel” in line 4, however, it is unclear if it is making reference to one of the vessels recited in line 1 of claim 1 or is reciting a different element.
Appropriate correction is required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KR 101120955B!- see figure 1
CN101183082B- see figure 2
RO129601A0 – see figure 1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE S. KIM/Primary Examiner, Art Unit 2884